


Exhibit 10.147

 

[g26682kg03i001.jpg]

 

 

 

October 12, 2007

 

W. Bradford Middlekauff

c/o Medarex, Inc.

707 State Road

Princeton, NJ 08540

 

Dear Brad:

 

This letter agreement (the “Separation Letter”) is a follow-up to the notice of
non-renewal provided to you by Medarex, Inc. (the “Company”) on October 4, 2007
(the “Notice”).  It modifies the Notice and sets forth our understanding
regarding the terms of your continued employment with the Company.

 

1.                                      Term.  As stated in the Notice, the
Company is not renewing the term of your employment pursuant to the Employment
Agreement dated January 5, 2004 (the “Agreement”) beyond its expiration on
January 4, 2008.  As discussed, however, the Company and you have agreed to an
extended term of employment beyond such date from January 5, 2008 through
April 30, 2008 or an earlier date as mutually agreed by you and the Company (the
“Extended Term”).  The terms of the Agreement will not apply to the Extended
Term, except as expressly stated herein.

 

2.                                      Duties.  Between the date of this
Separation Letter and the date that a new executive assumes duties as  the
Company’s General Counsel and Secretary, but in no event later than January 4,
2008 (such earlier date or January 4, 2008, as applicable, the “Transition
Date”), you will continue to serve as the Company’s Senior Vice President,
General Counsel and Secretary subject to the terms of the Agreement.  In no
event will the Transition Date be earlier than November 15, 2007.  On the
Transition Date, you will step down as the Company’s General Counsel and
Secretary and commence service as the Company’s Senior Vice President, Strategic
Planning.  In this full-time exempt position, you will be responsible for
coordinating the planning process resulting in a written strategic plan for the
Company, transitioning your duties and knowledge to your successor, and
assisting on such other projects as determined by the Company’s Chief Executive
Officer or the Board of Directors.

 

3.                                      Other Terms and Conditions.

 

a.             All other terms and conditions of the Agreement will continue
unchanged through its expiration on January 4, 2008, except the timing of the
payments and benefits provided by Section 6.A.(1) thereof, which shall be
modified as set forth below.  You acknowledge and agree that neither the changes
set forth in paragraph 2 above to the

 

--------------------------------------------------------------------------------


 

terms of the Agreement and your employment nor any other provision in this
Separation Letter constitutes “good reason” for resignation under the Agreement.

 

b.             During the Extended Term, the Company shall pay you a salary of
$385,000 per annum, in bi-weekly installments, and you shall be eligible to
participate in such standard employee benefit programs as the Company shall
maintain from time to time for the benefit of its executive officers, including
vacation benefits.  In addition, your existing stock options shall continue to
vest and remain exercisable in accordance with the terms of the applicable stock
option plans and the grant documents thereunder.

 

4.                                      Separation from Service Date.  The
Company does not currently anticipate extending the Extended Term beyond
April 30, 2008, and so your service with the Company in all capacities will
terminate on April 30, 2008 (the “Separation from Service Date”).  As a result,
and provided your service with the Company has not terminated prior to such date
for any other reason, your rights to compensation after the Separation from
Service Date will be governed by Section 6.A of the Agreement.  For the
avoidance of doubt, you will continue to receive the benefits enumerated in
Sections 3.C.(3), 3.C.(4) and 3.C.(6) of the Agreement (to the extent permitted
by the Company’s insurance carriers) for one year commencing with the Separation
from Service Date.  Pursuant to Section 6.A.(1), the Company will pay to you (or
to the appropriate insurance carrier on your behalf), as severance, your base
salary and the premiums for those enumerated benefits set forth in
Section 6.A.(1) (to the extent permitted by the Company’s insurance carriers)
for one year following the Separation from Service Date.  Since the continuation
of medical benefits following your separation from service will occur during
part of the period in which the availability of such coverage is mandated by
federal COBRA, you will be provided with a COBRA election form, and provided you
make a timely election for such coverage, the Company will pay your COBRA
premiums during the one year continuation period in satisfaction of its
obligations to provide continued medical insurance for one year following the
Separation from Service Date.  However, as also provided in the Agreement, your
rights to receive the base salary payments and the enumerated benefits following
the Separation from Service Date will be offset to the extent you receive earned
income and/or benefits from other employment during the one year severance
period.  Section 6.A.(1) of the Agreement also provides for your continued
ability to exercise options to acquire Company common stock that are vested as
of the Separation from Service Date.  Notwithstanding any provisions of the
stock option plan or stock option agreement pursuant to which any options were
granted, your opportunity to exercise such options will continue until the
earlier of eighteen months following the Separation from Service Date or the end
of the respective original terms of the options.  Following the Separation from
Service Date, the Company shall have no other obligations to you in respect of
compensation and benefits.

 

5.                                      Section 409A Provision.  In all cases,
if you are a “specified employee” of the Company for purposes of Section 409A of
the Internal Revenue Code at the time of your separation from service (as
determined for purposes of Section 409A) with the Company and if an exception
under Section 409A does not apply, any salary continuation payments and any
payments by the Company on your behalf for the life insurance benefits (other
than the COBRA benefits) that are otherwise scheduled to commence immediately
after your

 

2

--------------------------------------------------------------------------------


 

separation from service will be delayed in their entirety by six months from the
date of your separation from service.  On the first regularly scheduled payroll
pay date following the six month anniversary of the date of your separation from
service, the Company will pay you a lump sum payment equal to the salary
continuation payments that you would otherwise have received and the life
insurance premium payments that would have otherwise been paid on your behalf
through such pay date, and the balance of the salary and life insurance benefit
payments to which you are entitled under Section 6.A.(1) will be paid thereafter
on the original schedule, such that all payments will be made by the first
anniversary of the date of your separation from service.  The Company believes
such delay in payment will avoid the application of adverse taxation to you
under Section 409A.  However, the Company does not guarantee such tax treatment
and you are strongly encouraged to consult your own tax, financial and legal
advisors regarding the effects of this letter agreement on your personal tax
situation.

 

* * * * * * *

 

If you have any questions regarding the foregoing or the operation of the
Agreement, please let me know.  This letter agreement modifies the Agreement
only as expressly set forth herein.

 

Sincerely,

 

 

MEDAREX, INC.

 

 

 

 

By:

 

/s/ Howard Pien

 

 

 

Howard Pien

 

President and Chief Executive Officer

 

 

Acknowledged and Agreed this 15th day of October:

 

/s/ W. Bradford Middlekauff

 

W. Bradford Middlekauff

 

3

--------------------------------------------------------------------------------
